599 So. 2d 199 (1992)
Kenneth YORK, Appellant,
v.
STATE of Florida, Appellee.
No. 91-00845.
District Court of Appeal of Florida, Second District.
May 6, 1992.
Rehearing Denied June 3, 1992.
James Marion Moorman, Public Defender, and Julius Aulisio, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr. Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the appellant's judgments and sentences for the offenses of aggravated assault and burglary of a dwelling. We reverse and remand for resentencing the sentences imposed for the offenses of battery and trespass because the trial court originally improperly sentenced the appellant to community control on those misdemeanor charges. Pursuant to section 948.01(4), Florida Statutes, community control may be imposed only for felony offenses. Despite the appellant's failure to object, the revocation and subsequent sentences are void. DeLeon v. State, 536 So. 2d 305 (Fla. 2d DCA 1988); Young v. State, 509 So. 2d 1339 (Fla. 1st DCA 1987).
Accordingly, we affirm in part and reverse in part and remand for resentencing the appellant's misdemeanor convictions.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.